Prospectus Supplement (to Prospectus dated May 6, 2008) This prospectus supplement, or the supplement, supplements and amends the information contained in our prospectus included in our amended registration statement on FormF-1 (File No.333-143481) dated May 6, 2008 (as further amended or supplemented, the “Prospectus”) relating to the sales from time to time by certain selling shareholders of up to 11,097,187 of our Common Shares, par value $0.001 and 1,849,531 of our Warrants to purchase Common Shares.Set forth in this supplement are a revised Capitalization Table of the Company and unaudited condensed consolidated financial and other data for the three months ended March 31, 2008, as included in a Report on Form 6-K, filed by the Company with the U.S. Securities and Exchange Commission on May 22, 2008. This supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus. Capitalized terms used herein but not defined have the meanings assigned to such terms in the Prospectus. Investing in our ClassA Common Shares involves a high degree of risk. Before buying any shares, you should carefully read the discussion of material risks of investing in our ClassA Common Shares in “Risk Factors” beginning on page 13 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this supplement or the prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Paragon Shipping Inc. will provide to each person to whom the Prospectus is delivered, upon request, a copy of its Report on Form 6-K containing the unaudited condensed consolidated financial and other data for the three months ended March 31, 2008. The date of this prospectus supplement is May 23, 2008. CAPITALIZATION The following table sets forth our capitalization at March 31, 2008, on actual basis and as adjusted basis to give effect to certain subsequent events. As of March 31, 2008, the adjustments that we have made for subsequent events include (i) the declaration of a dividend with respect to the first quarter of 2008 of $0.4375 per common share on May 13, 2008 (ii) the issuance of 80,000 Class A common shares upon the exercise of 80,000 warrants for aggregate proceeds of $0.8 million and (iii) the drawdown of $30.0 million under the secured revolving credit facility with First Business Bank S.A. March 31, 2008 Actual As Adjusted (in thousands of U.S. dollars) Debt: Current portion of long term debt $ 9,000 $ 11,550 Total long term debt, net of current portion $ 306,750 $ 334,200 Total debt $ 315,750 $ 345,750 Shareholders’ equity: Preferred share, $0.001 par value; 25,000,000 authorized, none issued and outstanding — — Common Share, $0.001 par value; 120,000,000 shares authorized; 26,961,612 shares issued and outstanding as of March 31 2008 on an actual basis and 27,041,612 on as adjusted basis 27 27 Additional paid-in capital 316,463 317,263 Accumulated deficit (24,606) (36,437) Total shareholders’ equity 291,884 280,853 Total capitalization 607,634 626,603 First Quarter 2008 Financial Results: Time charter revenue for the first quarter of 2008 was $40.5 million compared to $13.5 million in the first quarter in 2007.The Company reported net income of $15.8 million, or $0.60 and $0.59 per basic and diluted share, respectively, in the first quarter of 2008, calculated on 26,272,702 weighted average number of shares, basic, and on 26,735,470 weighted average number of shares, diluted, outstanding for the period and reflecting the impact of the non-cash items discussed below.In the first quarter of 2007 net income was $5.8 million, or $0.43 per basic and diluted share, calculated on 11,497,656 and 11,504,486 weighted average number of shares basic and diluted, respectively. EBITDA was $27.1 million for the first quarter of 2008, compared to $10.5 million for the first quarter of 2007. This was calculated by adding to net income of $15.8 million for the three months ended March 31, 2008, net interest expense and depreciation that in the aggregate amounted to $11.3 million for the three months ended March 31, 2008. Adjusted EBITDA excluding all non-cash items described below was $25.6 million for the first quarter of 2008, compared to $10.3 million for the first quarter of 2007. Please see the table at the back of this release for a reconciliation of net income to EBITDA. The
